                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STEPHEN LEE FORBES,                )
                                   )
               Petitioner,         )
                                   )        1:20CV359
    v.                             )        1:17CR91-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
               Respondent.         )


                                 ORDER

    This matter is before this court for review of the

Recommendation filed on April 27, 2020, of the United States

Magistrate Judge in accordance with 28 U.S.C. § 636(b). (Doc.

39.) In the Recommendation, the Magistrate Judge recommends that

this action be dismissed without prejudice to Petitioner

promptly filing a corrected motion on the proper § 2255 forms.

The Recommendation was served on the parties in this action on

April 27, 2020. (Doc. 40.) On May 8, 2020, Petitioner filed

timely objections, (Doc. 41), to the Recommendation. That same

day, Petitioner filed a corrected motion on the § 2255 form.

(Doc. 42.)

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or




      Case 1:17-cr-00091-WO Document 50 Filed 09/24/20 Page 1 of 2
modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 39), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence, (Doc. 38), is dismissed without prejudice to

Petitioner filing a corrected motion, on the proper § 2255

forms, correcting the defects set out in the Order and

Recommendation. A Judgment dismissing this action will be

entered contemporaneously with this Order.

    This the 24th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 2 -



      Case 1:17-cr-00091-WO Document 50 Filed 09/24/20 Page 2 of 2
